Exhibit 99.2 ManpowerGroup 4th Quarter January 30, 2013 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2011, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 As Reported Excluding Non -recurring Items Q4 Financial Highlights 5% 5% Revenue$5.2B 4% CC 4% CC 20 bps 20 bps Gross Margin16.9% 19% 12% Operating Profit$105M 17% CC 11% CC 40 bps 20 bps OP Margin2.0% 13% 7% EPS$.68 12% CC 6% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 (1)Excludes the impact of reorganization charges of $26.6M in Q4 2012 and $20.5M in Q4 2011. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 EPS Bridge - Q4 vs. Guidance Midpoint 4 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Non-Recurring Items (in millions of USD, except per share amounts) 5 (1)Includes reorganization charges as follows: Q4 2012:Americas ($1.0M), Southern Europe ($2.8M), Northern Europe ($11.5M), APME ($0.4M), Right Management ($0.5M), Corporate ($10.4M) FY 2012:Americas ($9.3M), Southern Europe ($2.8M), Northern Europe ($11.5M), APME ($0.4M), Right Management ($10.9M), Corporate ($10.4M) FY 2011:Americas ($2.4M), Northern Europe ($12.0M), Right Management ($6.1M) Q4 2012 FY 2012 FY 2011 Pre-tax Earnings Net Earnings EPS - Diluted Pre-tax Earnings Net Earnings EPS - Diluted Pre-tax Earnings Net Earnings EPS - Diluted Earnings, As Reported $ 53.3 $ 0.68 $ 368.4 $ 197.6 $ 2.47 $ 479.9 $ 251.6 $ 3.04 Reorganization Charges Legal Costs - US - Earnings, Excluding non -recurring items $ 121.4 $ 71.6 $ 0.91 $ 423.8 $ 236.2 $ 2.95 $ 500.4 $ 267.9 $ 3.24 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Consolidated Gross Margin Change 6 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 7 Business Line Gross Profit - Q4 2012 █ManpowerGroup Solutions █Right Management ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 8 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 As Reported Excluding Non-recurring Items Q4 Financial Highlights 0% 0% Revenue$1.2B 0% CC 0% CC 7% 10% OUP$36M 8% CC 11% CC 20 bps 30 bps OUP Margin3.1% 9 Americas Segment (22% of Revenue) (1)Included in these amounts is the US, which had revenue of $751M (-2%) and OUP of $22M (-17%, or -20% excluding reorganization charges in Q4 2012 and Q4 2011). (2)Excludes the impact of reorganization charges of $1.0M in Q4 2012 and $2.4M in Q4 2011. Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.OUP is equal to segment revenues less direct costs and branch and national headquarters operating costs. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Americas - Q4 Revenue Growth YoY 10 % of Segment ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 As Reported Excluding Non-recurring Items Q4 Financial Highlights 12% 12% Revenue$1.8B 8% CC 8% CC 34% 28% OUP$28M 31% CC 24% CC 50 bps 30 bps OUP Margin1.6% 11 Southern Europe Segment (34% of Revenue) (1)Included in these amounts is France, which had revenue of $1.3B (-9% CC) and OUP of $18M (-8% CC, or -1% excluding reorganization charges in Q4 2012).On an organic basis, France revenue decreased 10% in CC. On an organic basis, Segment revenue decreased 9% in CC. (2)Excludes the impact of reorganization charges of $2.8M in Q4 2012. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Southern Europe - Q4 Revenue Growth YoY 12 Revenue Growth - CC Revenue Growth % of Segment Revenue 74% 15% 5% 6% (1) On an organic basis, France revenue decreased 14% (-10% in CC). ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 As Reported Excluding Non-recurring Items Q4 Financial Highlights 3% 3% Revenue$1.5B 3% CC 3% CC 34% 28% OUP$34M 34% CC 28% CC 110 bps 100 bps OUP Margin2.3% 13 Northern Europe Segment (29% of Revenue) (1)Excludes the impact of reorganization charges of $11.5M in Q4 2012 and $12.0M in Q4 2011. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Northern Europe - Q4 Revenue Growth YoY 14 Revenue Growth - CC Revenue Growth % of Segment Revenue 26% 24% 12% 10% 21% 7% ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 As Reported Excluding Non-recurring Items Q4 Financial Highlights 0% 0% Revenue$698M 1% CC 1% CC 31% 33% OUP$28M 33% CC 35% CC 100 bps 100 bps OUP Margin4.1% APME Segment (13% of Revenue) 15 (1)Excludes the impact of reorganization charges of $0.4M in Q4 2012. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 APME - Q4 Revenue Growth YoY 16 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 17 Right Management Segment (2% of Revenue) As Reported Excluding Non-recurring Items Q4 Financial Highlights 6% 6% Revenue$85M 7% CC 7% CC N/A N/A OUP$8M N/A N/A 1670 bps 960 bps OUP Margin9.7% (1)Excludes the impact of reorganization charges of $0.5M in Q4 2012 and $6.1M in Q4 2011. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 ($ in millions) Cash provided by operating activities 69 Capital Expenditures Free Cash Flow 4 Change in Debt 42 15 Share Repurchases Dividends paid Acquisitions of Businesses, net Effect of Exchange Rate Changes 18 Other 3 36 Change in Cash 68 Cash Flow Summary - Full Year 18 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Balance Sheet Highlights Total Debt ($ in millions) Total Debt to ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Interest Rate Maturity Date Total Outstanding at 12/31/12 Remaining Available at 12/31/12 Euro Notes: - Euro 200M 4.86% Jun 2013 - - Euro 350M 4.505% Jun 2018 - Revolving Credit Agreement 1.48% Oct 2016 - Uncommitted lines and Other Various Various 44 Total Debt Credit Facilities ($ in millions) 20 Represents subsidiary uncommitted lines of credit & overdraft facilities, which total $379.4M. Total subsidiary borrowings are limited to $300M due to restrictions in our Revolving Credit Facility, with the exception of Q3 when subsidiary borrowings are limited to $600M. The $800M agreement requires that we comply with a Leverage Ratio (Debt-to-EBITDA) of not greater than 3.5 to 1 and a Fixed Charge Coverage Ratio of not less than 1.5 to 1, in addition to other customary restrictive covenants. As defined in the agreement, we had a Debt-to-EBITDA ratio of 0.97 and a fixed charge coverage ratio of 2.82 as of December 31, 2012. As of December 31, 2012, there were $0.9M of standby letters of credit issued under the agreement. ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Revenue Total Down 6-8% (Down 6-8% CC) Americas Down 2-4% (Down 1-3% CC) Southern Europe Down 10-12% (Down 11-13% CC) Northern Europe Down 5-7% (Down 6-8% CC) APME Down 6-8% (Down 1-3% CC) Right Management Up 2-4% (Up 2-4% CC) Gross Profit Margin 16.6 - 16.8% Operating Profit Margin 1.4 - 1.6% Tax Rate 41% EPS (before reorganization charges) $0.40 - $0.48 (no currency impact) First Quarter Outlook 21 (36% excl. reclassification of France business tax and 2012 WOTC credit) ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Strategic Drivers 22 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 ManpowerGroup 2012 4th Quarter ResultsJanuary 2013 Questions 23
